Citation Nr: 1441534	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right hallux valgus from March 25, 2008 to May 1, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hallux valgus since May 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to March 1985.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is in the Veteran's file. 

In December 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2010 remand directed that a statement of the case (SOC) be issued on the issue of extension of a temporary total rating for convalescence after left foot surgery in April 2008.  The SOC was issued in June 2011.  The Veteran did not perfect the appeal; thus, the Board does not have jurisdiction over that issue.    

In a rating decision in June 2011, while on appeal, the RO increased the rating for right hallux valgus to 10 percent, effective May 1, 2010, following the termination of a temporary total rating for convalescence after right foot surgery in January 2010.  

Before the right foot surgery, the right hallux valgus was rated noncompensable from the date of claim in March 2008 until January 2010, constituting a staged rating during the period of the appeal, which is reflected on the title page.  

A March 2012 VA examination raised the issue of entitlement to service connection for degenerative changes of the right foot as secondary to the service-connected right hallux valgus.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  From March 28, 2008, to May 1, 2010, excluding the period covered by a temporary total rating for convalescence, right hallux valgus was manifested by moderate pain, which did not more nearly approximate or equate to resection of the head of the metatarsal or severe impairment equivalent to amputation of the great toe.  

2.  The 10 percent rating for right hallux valgus since May 1, 2010, is the maximum schedular rating for unilateral hallux valgus under Diagnostic Code 5280.  

3.  The manifestations of right hallux valgus do not approximate or equate to a moderate severe right foot injury.  


CONCLUSIONS OF LAW

1.  From March 25, 2008 to May 1, 2010, except for the period covered by a temporary total rating for convalescence, the criteria for an initial compensable rating for right foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2014).

2.  Since May 1, 2010, the criteria for an initial rating higher than 10 percent for right foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2014).








The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  She did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in September 2008, March 2011, and March 2012.  The examination reports adequately portray the level of severity of the Veteran's right hallux valgus, and are sufficient for purposes of rating the claim.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Facts

Service connection for right hallux valgus was established by a September 2008 rating decision, and a noncompensable rating was assigned, effective March 25, 2008.   The Veteran underwent a right bunionectomy in January 2010, and received a temporary total rating based on the need for convalescence from January 2010 to May 1, 2010.  A 10 percent rating has been assigned since May 1, 2010, under Diagnostic Code 5280.

The right hallux valgus is currently rated under Diagnostic Code 5280.  Under Diagnostic Code 5280, a maximum rating of 10 percent rating is assigned if there has been an operation and resection of the metatarsal head, or if the hallux valgus is severe, that is, equivalent to amputation of the great toe. 

Other potentially applicable rating criteria are found in Diagnostic Code 5284 (other foot injury). Under this Diagnostic Code, the criterion for a 10 percent rating is a moderate foot injury.  Twenty percent is awarded for a moderately severe injury and 30 percent is awarded for a severe injury.  

On VA examination in September 2008, the Veteran described her symptoms as intermittent right foot pain, rated as approximately 7 out of 10.  The pain was aggravated by prolonged standing (later characterized as greater than 15 minutes).  She was unemployed, but the examiner indicated that the lack of employment was the result of a layoff, and not because of any manifestations of her right hallux valgus.  Her activities of daily living and ambulation were unaffected.  

Physical examination showed a 5 degree hallux valgus angle on the right.  She had normal arches.  Ranges of motion of the ankle and feet were normal.  There was no panful motion, although there was some tenderness to palpation over the dorsal aspect of the foot.  Weightbearing was normal.  She could stand on her right toes.  There was no joint instability.  She had undergone no corrective surgery.  A right foot X-ray from February 2008 was normal.  

In January 2010, the Veteran underwent an Austin bunionectomy to correct her right hallux valgus.  A history of increasing pain and tenderness was noted.  The valgus angle was now 16 degrees.  The right great toenail was deformed, and was removed during the surgery.  

The Veteran had an uncomplicated recovery from her January 2010 bunionectomy.  

She underwent another VA examination in March 2011.  She had bilateral foot pain, with pain in the right foot greater than that on the left.  She used orthotic inserts with some benefit.  She did not have significant flare-ups.  She could stand for 20 minutes and walk a quarter of a mile on level ground.  Tenderness to palpation of the metatarsal area was observed.  She avoided placing weight on the metatarsals when walking.  There was a residual hallux valgus deformity of 15 degrees.  

An X-ray of the right foot showed degenerative changes of the first metatarsophalangeal (MTP) joint, as well as evidence of an osteotomy and repair of the MTP.

On VA examination in March 2012, the Veteran stated that her foot was "not that bad."  The examiner characterized her symptoms as "mild to moderate" on the right side.  The examination report observed that the Veteran had had a bunionectomy and removal of the great toenail in 2010.  Her post-surgical scars were not painful, unstable, or greater than 39 square centimeters.  The service-connected right hallux valgus did not impact her ability to work.


Analysis

March 25, 2008 to May 1, 2010

Prior to January 2010, there is no evidence, and the Veteran does not contend, that she underwent surgery with resection of the head of the metatarsal head of the right foot.  

Also, while the Veteran has complained of pain, the hallux valgus deformity is not so severe as to more nearly approximate or equate to amputation of the right great toe.

The Veteran received a temporary total rating based on the need for convalescence in January 2010, which was effective until May 1, 2010.  

Although a higher rating is potentially available under Diagnostic Code 5280 for other foot injuries, there is no indication that the Veteran's right hallux valgus was productive of moderate foot disability prior to May 1, 2010, with the exception of the period covered by a temporary total rating for convalescence from January 2010 to May 1, 2010.  Although the Veteran reported intermittent episodes of moderate pain, there was no limitation of motion, no painful motion, and no impact on ambulation or activities of daily living.  The Veteran could stand for 15 minutes and could also stand on her toes.  From March 25, 2008, to May 1, 2010, with the exception of the period covered by a temporary total rating for convalescence, entitlement to an initial compensable rating for right hallux valgus is not warranted. 

Since May 1, 2010

Since May 1, 2010, right hallux valgus is rated 10 percent under Diagnostic Code 5280.   This is the maximum schedular rating under Diagnostic Code 5280.  

A rating higher than 10 percent is potentially assignable under Diagnostic Code 5284.   However, right hallux valgus did not affect the motion of the ankle or cause any additional functional loss or any other impairment of the overall function of the foot that more nearly approximates or equates to a moderately severe foot impairment under Diagnostic Code 5284, as there is no painful motion, swelling, instability, weakness, or fatigue after rest or walking, functional loss of the foot with repetitive use, additional functional loss due to painful movement, weakness, excess fatigability, swelling, deformity, or atrophy under 38C.F.R. §§ 4.40, 4.45, 4.59, and no difficulties in performing occupational activities.  Thus, entitlement to a higher initial rating under Diagnostic Code 5284 is not warranted.  See also DeLuca, 204-06.

There are no other potentially applicable Diagnostic Codes to rate the disability.  Although pes planus has been observed, there is no indication that it is related to the service-connected right hallux valgus.

The preponderance of the evidence is against the claim for an increased rating; there is no doubt to be resolved; and entitlement to a higher initial rating for right hallux valgus during either stage is not warranted.

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's right hallux valgus resulted in resection of the right great toenail in January 2010, as well as a mild gait abnormality in that the Veteran may at times avoid putting weight on her metatarsals.  However, these manifestations do not result in an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The record does not show, and the Veteran does not assert, that she is unemployable solely due to right hallux valgus.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, the Veteran has not asserted that she is unemployable due to her service-connected right hallux valgus, and there is no evidence of such.  Although the Veteran is unemployed, she testified during her hearing that she was laid off from her former place of employment, and she now uses the time to care for her elderly father.  She also testified that she does not believed that her right hallux valgus would prevent her from obtaining and maintaining substantially gainful employment.  Thus, Rice is inapplicable.  Consideration of a TDIU is not warranted.   


ORDER

Entitlement to an initial compensable rating for right hallux valgus from March 25, 2008 to May 1, 2010, with the exception of the period covered by a temporary total rating, is denied.

Entitlement to an initial disability rating in excess of 10 percent for right hallux valgus since May 1, 2010, is denied.  




____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


